Greco v Greco (2018 NY Slip Op 03511)





Greco v Greco


2018 NY Slip Op 03511


Decided on May 16, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2016-06103
 (Index No. 201553/10)

[*1]Robert Greco, respondent, 
vSusan Greco, appellant.


Lawrence J. Glynn, White Plains, NY (Neal D. Futerfas of counsel), for appellant.
Leonard R. Sperber, Garden City, NY (Michelle S. Stein of counsel), for respondent.

DECISION & ORDER
In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Nassau County (Geoffrey J. O'Connell, J.H.O.), dated April 20, 2016. The order, insofar as appealed from, granted the defendant's motion for counsel fees only to the extent of awarding her the sum of $12,000.
ORDERED that the order is affirmed insofar as appealed from, with costs.
The parties were married in 1999 and have children together. In May 2010, the plaintiff commenced this action for a divorce and ancillary relief. Following a custody trial, the plaintiff was awarded full custody of the children. Thereafter, a trial was held on the financial issues, and the Supreme Court issued a judgment of divorce. The defendant appealed from certain aspects of the judgment. Thereafter, the defendant applied for counsel fees for work connected with her appeal. The court awarded her the sum of $12,000, and the defendant appeals.
Under the circumstances, we find no basis to disturb the award.
LEVENTHAL, J.P., COHEN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court